                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FLOYD FOSTER,                                       Case No. 19-cv-00839-EMC
                                   8                    Petitioner,
                                                                                             ORDER DENYING MOTION TO
                                   9              v.                                         ALTER OR AMEND THE JUDGMENT
                                  10     SAN MATEO COUNTY SUPERIOR                           Docket No. 6
                                         COURT,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          On April 30, 2019, the Court dismissed the petition for writ of habeas corpus and entered

                                  14   judgment because Petitioner did not satisfy the habeas custody requirement. As the Court

                                  15   explained, the federal writ of habeas corpus is only available to persons “in custody” for the

                                  16   conviction or sentence under attack at the time the petition is filed, 28 U.S.C. § 2241(c) and §

                                  17   2254(a); petitioner did not satisfy the custody requirement because his 7-year sentence for the

                                  18   1983 conviction he was trying to challenge had expired many years before he filed this action.

                                  19   Docket No. 3.

                                  20          Petitioner has moved to alter or amend the judgment, arguing that he does satisfy the

                                  21   custody requirement for his challenge to the 1983 conviction because (a) that conviction has led to

                                  22   a higher bail amount in a criminal case now pending in the Fresno County Superior Court in which

                                  23   he is charged with felony DUI (“the Fresno case”), and (b) that conviction has been alleged as a

                                  24   prior strike conviction for sentence enhancement purposes and thus may lead to a longer sentence

                                  25   if Petitioner is ever convicted in the Fresno case.

                                  26          A party may move to alter or amend a judgment in a motion filed no later than 28 days

                                  27   after entry of judgment. See Fed. R. Civ. P. 59(e). A motion for reconsideration under Federal

                                  28   Rule of Civil Procedure 59(e) “‘should not be granted, absent highly unusual circumstances,
                                   1   unless the district court is presented with newly discovered evidence, committed clear error, or if

                                   2   there is an intervening change in the law.’” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.

                                   3   1999) (citation omitted) (en banc).

                                   4          Petitioner has not shown newly discovered evidence, clear error by the Court, or an

                                   5   intervening change in the law. First, the fact that the 1983 conviction has resulted in higher bail in

                                   6   the Fresno case does not show that Petitioner is now in custody on that 1983 conviction. His

                                   7   current custody is due to the pending charges in Fresno County Superior Court rather than the

                                   8   1983 conviction. If he wishes to challenge his current custody based on the higher bail amount, he

                                   9   may file a petition for writ of habeas corpus in the U.S. District Court for the Eastern District of

                                  10   California under 28 U.S.C. § 2241 to challenge his pretrial detention in the Fresno case. Second,

                                  11   the mere possibility that the 1983 conviction might at some day in the future be used for sentence

                                  12   enhancement purposes if he ever gets convicted in the Fresno case does not satisfy the custody
Northern District of California
 United States District Court




                                  13   requirement for a current challenge to the 1983 conviction. If Petitioner does get convicted in the

                                  14   Fresno case and the 1983 conviction is used to enhance his sentence on that conviction in the

                                  15   Fresno case, Petitioner may file a petition for writ of habeas corpus in the U.S. District Court for

                                  16   the Eastern District of California under 28 U.S.C. § 2254 to challenge the sentence in the Fresno

                                  17   case. See Lackawanna Cnty. Dist. Att'y v. Coss, 532 U.S. 394, 401-02 (2001) (habeas petition

                                  18   challenging the validity of an expired conviction being used as a sentence enhancement for his

                                  19   current conviction is construed as an attack on the petitioner’s current sentence); Dubrin v.

                                  20   California, 720 F.3d 1095, 1097 (9th Cir. 2013) (petitioner “has fully served the sentence he

                                  21   received for the 2000 conviction, so he is no longer ‘in custody’ on that conviction. But he is ‘in

                                  22   custody’ under the 2008 sentence, the constitutionality of which the district court may review

                                  23   under 28 U.S.C. § 2254(a),” including claim that the 2008 sentence was enhanced by an allegedly

                                  24   invalid prior conviction). For the foregoing reasons, the motion to alter or amend the judgment is

                                  25   DENIED. Docket No. 6.

                                  26          A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  27   which “jurists of reason would find it debatable whether the petition states a valid claim of the

                                  28   denial of a constitutional right and that jurists of reason would find it debatable whether the
                                                                                          2
                                   1   district court was correct in its procedural [rulings]” in the order of dismissal or in this order.

                                   2   Slack v. McDaniel, 529 U.S. 473, 484 (2000). The denial of the certificate of appealability is

                                   3   without prejudice to petitioner seeking a certificate from the United States Court of Appeals for

                                   4   the Ninth Circuit.

                                   5           Petitioner asks that the Court send him “appeal forms.” Docket No. 6 at 2. The clerk will

                                   6   send to Petitioner a copy of the Ninth Circuit’s Notice of Appeal form. Basic information about

                                   7   the process for taking an appeal can be found by clicking on the “pro se litigants” tab on the left

                                   8   side of the screen on the Ninth Circuit’s public website, www.ca9.uscourts.gov.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: June 17, 2019
Northern District of California
 United States District Court




                                  13

                                  14                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  15                                                       United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
